DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 15-21 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Corum et al (U.S. PGPub # 2016/0079754).
Regarding Independent Claim 1, Corum teaches:
A system comprising: 

at least one computing device (Fig. 6 Element 218. Paragraph 0200.) configured to at least: 
configure each of the metering devices for operation at an operating frequency (Paragraphs 0192, 0196, & 0200-0205.); 
store a plurality of field measurements from each of the plurality of metering devices, the field measurements indicating a wireless signal output of the Zenneck surface waveguide probe (Paragraph 0200 wherein memory is disclosed.); and 
generate a user interface for display, the user interface indicating a field strength over distance of the wireless signal output of the Zenneck surface waveguide probe (Fig. 1 & 2.).

    PNG
    media_image1.png
    407
    278
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    427
    290
    media_image2.png
    Greyscale

Regarding Claim 2, Corum teaches all elements of claim 1, upon which this claim depends.
Corum teaches the at least one computing device (Fig. 6 Element 218. Paragraph 0200.) is further configured to adjust at least one of the field measurements based on a factor associated with a respective metering device that generated the at least one of the field measurements (Paragraphs 0192, 0196, & 0200-0205.).
Regarding Claim 3, Corum teaches all elements of claim 1, upon which this claim depends.
Corum teaches the at least one computing device is further configured to cause the user interface to be rendered on a display device (Fig. 1 & 2.).
Regarding Claim 4, Corum teaches all elements of claim 1, upon which this claim depends.
Corum teaches the user interface indicates the field strength over distance by generating a curve from select ones of the field measurements taken from the metering 
Regarding Claim 5, Corum teaches all elements of claim 1, upon which this claim depends.
Corum teaches the user interface indicates the field strength over distance by generating a curve from select ones of the field measurements taken from the metering devices (Fig. 1 & 2.), wherein the select ones of the field measurements were generated by the metering devices within a predefined time period (Fig. 1 & 2.).
Regarding Claim 15, Corum teaches all elements of claim 1, upon which this claim depends.
Corum teaches each of the metering devices comprises an environmental sensor configured to generate a measurement of a factor associated with an environment in a vicinity of the metering device (Paragraph 0198 wherein it discloses that as “the load and/or environmental conditions change or vary during operation, the polyphase waveguide probe 200 can be adjusted to maintain specified field strength(s) at the FS meter locations to ensure appropriate power transmission to the receivers and the loads they supply.” This implies the necessity of environmental sensors, otherwise, the system could not react to the changing environmental conditions.).
Regarding Independent Claim 16, Corum teaches:
A method comprising: 
obtaining, in a computing device (Fig. 6 Element 218. Paragraph 0200.), a plurality of field measurements from a corresponding plurality of metering 
and generating a user interface for display using the field measurements (Fig. 1 & 2.), the user interface indicating a field strength over distance of the wireless signal output of the Zenneck surface waveguide probe (Fig. 1 & 2.).
Regarding Claim 17, Corum teaches all elements of claim 16, upon which this claim depends.
Corum teaches positioning each of the metering devices at a respective one of a plurality distances from the Zenneck surface waveguide probe along a terrestrial medium, wherein each of the plurality of distances is unique with respect to each other (Paragraphs 0049, 0106-0108 and elsewhere wherein the observation positions are disclosed.).
Regarding Claim 18, Corum teaches all elements of claim 16, upon which this claim depends.
Corum teaches
Regarding Claim 19, Corum teaches all elements of claim 16, upon which this claim depends.
Corum teaches adjusting at least one of the field measurements based on a factor associated with a respective metering device that generated the at least one of the field measurements (Paragraphs 0198, 0201, 0202, 0204, & 0206 wherein adjustments are disclosed.).
Regarding Claim 20, Corum teaches all elements of claim 16, upon which this claim depends.
Corum teaches rendering the user interface on a display device (Fig. 1 & 2.), the user interface indicating the field strength over distance by generating a curve from select ones of the field measurements taken from the metering devices (Fig. 1 & 2.).
Regarding Claim 21, Corum teaches all elements of claim 16, upon which this claim depends.
Corum teaches the obtaining of the field measurements further comprises generating a trace of field measurements in each of the metering devices, the trace of field measurements including the plurality of field measurements across a predefined frequency band (Fig. 1 & 2.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Corum et al (U.S. PGPub # 2016/0079754) in view of Corum et al (U.S. PGPub # 2017/0078037.), henceforth referred to as Corum 4.
Regarding Claim 22, Corum teaches all elements of claim 16, upon which this claim depends.
Corum does not explicitly teach
Corum 4 teaches generating a plurality of records with each of the metering devices, wherein each of the records includes at least one of the field measurements and a timestamp (Paragraphs 0200, 0210, & 0212 wherein the recorded values is the reception of the guided surface wave and the timestamp.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Corum 4 to the teachings of Corum such that one would generate a plurality of records with each of the metering devices, wherein each of the records includes at least one of the field measurements and a timestamp because this allows one to accurately and reliable gather data and know when events in the data occurred. It is common and well-known to gather as much data as possible and mark when that data is gathered for better analysis.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Corum et al (U.S. PGPub # 2016/0079754) in view of Lilly et al (U.S. PGPub # 2018/017630).
Regarding Claim 14, Corum teaches all elements of claim 1, upon which this claim depends.
Corum teaches each of the metering devices further comprises a positioning system configured to position (Paragraph 0192)
Corum does not explicitly teach a passive loop antenna.
Lilly teaches a passive loop antenna (Paragraphs 0260 & 0296.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lilly to the teachings of Corum such that one .

Claims 24-28 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lilly et al (U.S. PGPub # 2018/017630) in view of Corum et al (U.S. PGPub #2016/0111890) henceforth referred to as Corum 2.
Regarding Independent Claim 24, Lilly teaches:
A metering device, comprising: 
a passive multi-loop antenna (Paragraphs 0260 & 0296.); 
at least one bypass conductor (Paragraph 0244.); 
a meter controller being configured to obtain at least one field measurement from the field meter (Fig. 3 Element 230 and paragraph 0179.), transmit the at least one field measurement to a remote computing device through a network (Fig. 3 Element 230 and paragraph 0179.), and.
Lilly does not explicitly teach:
at least one amplifier; 
a field meter configured to generate field measurements at frequencies below 50 Kilohertz; and 
alternatively couple one of the at least one amplifier and the at least one the bypass conductor between the passive multi-loop antenna and the field meter.
Corum 2 teaches:

a field meter configured to generate field measurements at frequencies below 50 Kilohertz (Paragraph 0188.); and 
alternatively couple one of the at least one amplifier and the at least one the bypass conductor between the passive multi-loop antenna and the field meter (See Fig. 24 & 27 wherein there are amplifiers that can be connected to the antenna and the isolation circuits.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Corum 2 to the teachings of Lilly such that one would have a at least one amplifier; a field meter configured to generate field measurements at frequencies below 50 Kilohertz and alternatively couple one of the at least one amplifier and the at least one the bypass conductor between the passive multi-loop antenna and the field meter because this allows for a stronger signal that can gather more data and direct the signal as needed throughout the system. It makes for a more robust, useable and reliable device.
Regarding Claim 25, Lilly and Corum 2 teach all elements of claim 24, upon which this claim depends.
Lilly teaches the at least one field measurement further comprises a trace of field measurements (See Fig. 1.).
Regarding Claim 26,
Lilly teaches the meter controller obtains the at least one field measurement from the field meter in response to a request for the field measurement from the remote computing device (Paragraph 0182.).
Regarding Claim 27, Lilly and Corum 2 teach all elements of claim 24, upon which this claim depends.
Lilly teaches the meter controller includes the at least one field measurement in a record (Paragraph 0182. See Fig. 1.).
Regarding Claim 28, Lilly and Corum 2 teach all elements of claim 27, upon which this claim depends.
Lilly teaches the meter controller includes a plurality of fields in the record that indicate conditions under which the at least one field measurement was obtained (Paragraphs 0106, 0179, & 0180.).
Regarding Claim 31, Lilly and Corum 2 teach all elements of claim 24, upon which this claim depends.
Lilly teaches a memory (Paragraph 0184.) and wherein the at least one field measurement further comprises a plurality of field measurements (Fig. 1.), the meter controller being further configured to store the plurality of field measurements on a buffer memory before transmitting the field measurements to the remote computing device through the network (Fig. 1 & Paragraph 0184.).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lilly et al (U.S. PGPub # 2018/017630) in view of Corum et al (U.S. PGPub #2016/0111890) henceforth referred to as Corum 2 & Corum et al (U.S. PGPub # 2016/0079754).
Regarding Claim 32, Lilly and Corum 2 teach all elements of claim 24, upon which this claim depends.
Lilly does not explicitly teach a temperature sensor coupled to the meter controller, the temperature sensor providing a temperature of an environment local to the metering device.
Corum does not explicitly teach a temperature sensor coupled to the meter controller, the temperature sensor providing a temperature of an environment local to the metering device (Paragraph 0193.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a temperature sensor coupled to the meter controller, the temperature sensor providing a temperature of an environment local to the metering device because “as the moisture and temperature vary, the conductivity of the soil will also vary. Conductivity measurement probes and/or permittivity sensors may be located at multiple locations around the polyphase waveguide probe.” The temperature sensor would be a compliment to the sensors that are sensitive to the effects of temperature and would provide redundant data.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lilly et al (U.S. PGPub # 2018/017630) in view of Corum et al (U.S. PGPub #2016/0111890) & Corum et al (U.S. PGPub # 2016/0079753), henceforth referred to as Corum 3.
Regarding Claim 29,
Lilly does not explicitly teach a low pass filter coupled between the passive multi-loop antenna and the field meter, wherein a signal generated by the passive multi-loop antenna is passed through the low pass filter.
Corum 3 teaches a low pass filter coupled between the passive multi-loop antenna and the field meter, wherein a signal generated by the passive multi-loop antenna is passed through the low pass filter (Paragraph 0195.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Corum 3 to the teachings of Lilly such that one would have a low pass filter coupled between the passive multi-loop antenna and the field meter, wherein a signal generated by the passive multi-loop antenna is passed through the low pass filter because this element is often used in isolation circuits and allows one to analyze frequency values up to only a certain value so that one can cutoff a range of frequencies from analysis. 
Regarding Claim 30, Lilly and Corum 2 teach all elements of claim 24, upon which this claim depends.
Lilly does not explicitly teach a band pass filter coupled between the passive multi-loop antenna and the field meter, wherein a signal generated by the passive multi-loop antenna is passed through the band pass filter.
Corum 3 teaches a band pass filter coupled between the passive multi-loop antenna and the field meter, wherein a signal generated by the passive multi-loop antenna is passed through the band pass filter (Paragraph 0195.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Corum 3 to the teachings of Lilly such that one .

Allowable Subject Matter
Claims 6-13 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 6, Corum teaches all elements of claim 1, upon which this claim depends.
Corum does not explicitly teach each of the metering devices further comprises a meter controller that generates a plurality of records, wherein each of the records includes at least one of the field measurements and a timestamp.
Regarding Claim 7,
Corum does not explicitly teach the meter controller obtains the timestamp from a common reference clock though a network.
Regarding Claim 8,
Corum does not explicitly teach
Regarding Claim 9,
Corum does not explicitly teach the clock is synchronized to a common reference clock
Regarding Claim 10,
Corum does not explicitly teach the field measurements further comprise a plurality of electric field measurements taken along a plurality of axes by a respective one of the metering devices, wherein the electric field measurements taken along the axes are stored in a respective one of the records.
Regarding Claim 11,
Corum does not explicitly teach the field measurements further comprise a plurality of magnetic field measurements taken along a plurality of axes by a respective one of the metering devices, wherein the magnetic field measurements taken along the axes are stored in a respective one of the records.
Regarding Claim 12,
Corum does not explicitly teach the field measurements further comprise a measurement of an electric field.
Regarding Claim 13,
Corum does not explicitly teach the field measurements further comprise a measurement of a magnetic field.
Regarding Claim 23,
Corum teaches each of the metering devices includes a respective one of a plurality of clocks, wherein the method further comprises obtaining the timestamp from the respective one of the clocks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858